EXHIBIT 10.1


AMENDMENT TO


DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
OF HONEYWELL INTERNATIONAL INC.


2003 STOCK INCENTIVE PLAN OF
HONEYWELL INTERNATIONAL INC.
AND ITS AFFILIATES


1993 STOCK PLAN FOR EMPLOYEES OF
HONEYWELL INTERNATIONAL INC.
AND ITS AFFILIATES


SALARY AND INCENTIVE AWARD DEFERRAL PLAN
FOR SELECTED EMPLOYEES OF HONEYWELL INTERNATIONAL INC. AND ITS AFFILIATES


SUPPLEMENTAL NON-QUALIFIED SAVINGS PLAN
FOR HIGHLY COMPENSATED EMPLOYEES
OF HONEYWELL INTERNATIONAL INC. AND ITS SUBSIDIARIES (CAREER BAND 6 AND ABOVE)


SUPPLEMENTAL NON-QUALIFIED SAVINGS PLAN
FOR HIGHLY COMPENSATED EMPLOYEES
OF HONEYWELL INTERNATIONAL INC. AND ITS SUBSIDIARIES (CAREER BAND 5 AND BELOW)


HONEYWELL INTERNATIONAL INC. SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN FOR EXECUTIVES IN CAREER BAND 6 AND ABOVE


ALLIEDSIGNAL INC.
INCENTIVE COMPENSATION PLAN FOR EXECUTIVE EMPLOYEES


EMPLOYMENT AGREEMENTS


EMPLOYEE LETTERS OF UNDERSTANDING


RETENTION AGREEMENTS


SEVERANCE PLANS AND AGREEMENTS


ANY OTHER PLAN, PROGRAM OR AGREEMENT SUBJECT TO THE REQUIREMENTS OF INTERNAL
REVENUE CODE SECTION 409A

        1.        Each of the plans, programs, and agreements listed above,
including any individual awards under those plans, programs, or agreements that
are currently outstanding or that are granted in the future (all such plans,
programs, agreements, and individual awards are referred to collectively as the
“Plans”), shall be operated and administered in accordance with a reasonable
interpretation of section 409A of the Internal Revenue Code of 1986 (the “Code”)
and section 885 of the American Jobs Creation Act of 2004 (the “AJCA”),
including any regulations or other guidance of general applicability
interpreting Code section 409A or the AJCA, effective with respect to amounts
deferred after December 31, 2004.

        2.        To the extent that any provision of the Plans is inconsistent
with the restrictions imposed by Code section 409A or the AJCA (including, but
not limited to, restrictions on the timing of elections, the time or form of
distributions, the acceleration of benefits, or the events that will constitute
a substantial risk of forfeiture), that provision shall be deemed to be amended
to the extent necessary to bring it into compliance with Code section 409A and
the AJCA. Additional restrictions under the Plans are necessary to ensure that
the systems and procedures used to administer the Plans comply with Code section
409A.


4

--------------------------------------------------------------------------------

        3.        The primary purpose of this amendment is to protect
participants in the Plans against the substantial unanticipated tax liability
that would result from the Plans’ failure to comply with Code section 409A.
Accordingly, to the extent that an amendment to any Plan requires the consent of
an individual participant, each participant shall be deemed to have consented to
the amendment unless the participant provides written notice of his objection
within a reasonable period after being notified of the amendment.

        4.        This amendment shall not affect any amounts that are deferred
before January 1, 2005, within the meaning of Code section 409A and the AJCA,
and no change shall be made in the administration of the Plans that would
constitute a “material modification” of the Plans with respect to such amounts.
Nothing in this amendment shall be construed to prevent Honeywell International
Inc. (the “Corporation”) from amending any Plan at a later date to apply the
restrictions set forth in Code section 409A to amounts deferred before January
1, 2005, or to prevent the Corporation from amending any Plan in a manner that
constitutes a “material modification” of the Plan with respect to such amounts.

        5.        Effective with respect to amounts deferred on or after January
1, 2005, if a Plan calculates earnings on contributions to a participant’s
account by reference to a stated interest rate, the Plan is amended to permit
the Corporation to change the interest rate (either up or down), even if the
underlying contribution was credited to the participant’s account in a prior
year.

        6.        This amendment shall remain in effect until the Plans are
further amended in an instrument adopted or ratified by the Corporation to
reflect the requirements of Code section 409A and the AJCA, as interpreted in
regulations or other guidance issued by the Treasury Department or Internal
Revenue Service.


5

--------------------------------------------------------------------------------